Digitally signed by
                           Illinois Official Reports                          Reporter of Decisions
                                                                              Reason: I attest to the
                                                                              accuracy and integrity
                                                                              of this document
                                   Appellate Court                            Date: 2017.02.16
                                                                              13:43:56 -06'00'




   City of Chicago v. Concordia Evangelical Lutheran Church, 2016 IL App (1st) 151864



Appellate Court       THE CITY OF CHICAGO, a Municipal Corporation, Plaintiff, v.
Caption               CONCORDIA        EVANGELICAL         LUTHERAN         CHURCH,
                      Defendant-Appellee (CR Realty Advisors, Receiver-Appellant).



District & No.        First District, Fourth Division
                      Docket No. 1-15-1864



Filed                 December 8, 2016



Decision Under        Appeal from the Circuit Court of Cook County, No. 13-M-1403327;
Review                the Hon. Joseph M. Sconza, Judge, presiding.



Judgment              Affirmed in part, reversed in part; cause remanded with directions.



Counsel on            Brown Udell Pomerantz, Ltd., of Chicago (Shorge Sato, of counsel),
Appeal                for appellant.

                      Burke, Warren, MacKay & Serritella, P.C., of Chicago (James C.
                      Geoly and Mark O. Stern, of counsel), for appellee.



Panel                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                      Presiding Justice Ellis and Justice McBride concurred in the judgment
                      and opinion.
                                              OPINION

¶1       Receiver CR Realty Advisors, LLC (CR Realty), appeals several of the trial court’s
     orders, arguing that (1) the trial court erred by reviewing its “hard costs” under an
     ex post facto “reasonableness” standard and by holding an evidentiary hearing as to its
     accounting, (2) the court erred by denying CR Realty’s motion in limine, (3) the evidence did
     not support the court’s reduction to CR Realty’s accounting, and (4) the court erred by
     summarily denying CR Realty’s motion for approval of final accounting.
¶2       For the following reasons, we affirm in part, reverse in part, and remand with directions.

¶3                                         I. BACKGROUND
¶4                               A. The Procedural History of This Case
¶5       On November 18, 2013, the City of Chicago (City) filed a complaint for equitable and
     other relief against defendant, Concordia Evangelical Lutheran Church (Concordia). The City
     alleged, inter alia, that the steeple of a church owned by Concordia was in imminent danger
     of collapse and needed to be removed because it was leaning toward Belmont Avenue. The
     City also filed an emergency petition for the appointment of a limited receiver pursuant to
     section 11-31-2 of the Illinois Municipal Code (Code) (65 ILCS 5/11-31-2 (West 2012)).
¶6       A hearing on the City’s emergency receiver petition commenced that day. Inspector Jose
     Aparicio testified the steeple of the church was “swaying” and that the steeple and mansard
     roof were water damaged, were imminently dangerous and hazardous to the public, and had
     to be removed immediately. The City requested that the trial court grant the emergency
     receiver petition and appoint CR Realty as limited receiver. The City further requested that
     CR Realty be authorized to employ Green Demolition (Green) as its demolition contractor.
¶7       The trial court granted the emergency receiver petition and appointed CR Realty as
     limited receiver, with directions to (1) immediately remove the steeple and mansard roof, (2)
     remove and store three church bells inside the garage, and (3) place a rubberized flat roof
     over the open area left by removal of the steeple and mansard roof. The court ordered CR
     Realty to have Green submit an itemized cost sheet of all time, labor, and materials used to
     perform the work. The court’s order authorized CR Realty to retain counsel, employ agents
     to assist in the performance of its receivership duties, and issue receiver’s certificates for the
     costs and expenses of the receivership.
¶8       The work at the church was performed between November 18 and November 21, 2013.
     On December 18, CR Realty filed a motion for approval of accounting for the period of time
     between November 18 and December 18. CR Realty divided its costs into two categories: (1)
     “hard costs,” or its out-of-pocket expenditures to third-party vendors (excluding legal) for
     which it was seeking reimbursement, and (2) “soft costs,” or those costs CR Realty incurred
     in performing the work. It requested the issuance of one receiver’s certificate for its “hard
     costs,” in the amount of $111,312.17, and one for its “soft costs,” in the amount of
     $20,697.50, which reflected its professional fees and legal expenses.
¶9       CR Realty attached to its motion, inter alia, a cost sheet from Green detailing Green’s
     time, labor, and equipment charges. It also attached its own timesheet and invoices from two
     other entities that performed work on the project, Contractor’s Access and Imperial Crane
     Services, Inc. (Imperial). In addition, CR Realty attached an expense register in which it

                                                 -2-
       summarized its own fees and costs, its payments to Contractor’s Access and Green, and its
       third-party markup fee. It listed the following expenses: $3375 for Contractor’s Access;
       $102,556.59 for Green; $5300.58 for its third-party markup; and $19,197.50 for its own fees.
¶ 10       In a December 18, 2013, agreed order, the trial court allowed Concordia 35 days to
       respond to CR Realty’s accounting.
¶ 11       The parties dispute whether Concordia ever filed objections to the accounting.
       Concordia’s motion for reduction of damages appears in the appendix to CR Realty’s brief;
       however, it is not file-stamped, and Concordia has not provided a record citation for the
       motion. In a footnote in a later filing in the trial court, CR Realty stated it could not be
       certain when Concordia filed its objections, if at all, because the copy of the motion for
       reduction of damages tendered to CR Realty contained no file stamp and was not
       accompanied by a notice of filing, notice of motion, or certificate of service. Based on this, it
       appears Concordia may have provided CR Realty and the court with copies of the motion for
       reduction of damages without actually filing the document in court.
¶ 12       In the motion for reduction of damages, Concordia stated it had contracted with
       independent consultant J. Bradley Sargent, who reported that CR Realty’s charges were
       undocumented and unsubstantiated, egregiously excessive, and inconsistent. The motion
       evidently included as an attachment Sargent’s report detailing the various charges that he
       challenged.1 Sargent disputed a total of $54,674. Specifically, he objected to all of the
       Contractor’s Access charge; $34,489 of the Green charge; $5301 of CR Realty’s third-party
       markup; and $11,510 of CR Realty’s own fees.
¶ 13       In September 2014, the trial court entered an agreed order allowing CR Realty to reply to
       Concordia’s amended objections to the accounting. In October 2014, CR Realty filed its
       reply, arguing its motion for approval of accounting should be granted in full.
¶ 14       At a hearing on November 3, 2014, the trial court granted CR Realty leave to supplement
       its accounting based on Sargent’s objections. The court continued the matter for an
       evidentiary hearing.
¶ 15       On November 19, 2014, CR Realty filed its supplement, attaching thereto, inter alia,
       affidavits from CR Realty principal Josh Nadolna and CR Realty employee Phillip Curtis
       Bettiker, as well as a purported bid from Imperial to Green. These documents are discussed
       in greater detail later in this opinion.
¶ 16       On November 20, CR Realty filed a motion in limine to strike and bar Sargent’s
       testimony and to disqualify him as an expert witness. CR Realty argued, inter alia, that
       Sargent’s testimony was not based on any generally accepted methodology, it improperly
       invaded the judicial fact-finding function of the court, and Sargent’s opinion testimony was
       fundamentally unreliable and, in many respects, wrong or unfounded.

¶ 17                             B. The Motion in Limine Hearing
¶ 18       A hearing commenced in December 2014. Sargent testified that he was a certified
       forensic accountant, specializing in financial investigations and in providing expert
       testimony. He reviewed CR Realty’s billing file but not the supplemental accounting that CR

           1
            Directly behind the motion for a reduction of damages that appears in the appendix is Sargent’s
       curriculum vitae and report.

                                                    -3-
       Realty filed. He described the methodology he employed in this case as the “generally
       accepted accounting principles that talk about being professionally skeptical of evidence
       that’s presented to you.” He also adhered to Statement of Auditing Standard No. 106, which
       he testified “very clearly identifies sufficiency of evidence for accounting.” The “actual
       work” that Sargent did was “simple math for the most part, simple math and reviewing
       documents in detail.”
¶ 19       Following Sargent’s testimony, the trial court denied CR Realty’s motion in limine and
       qualified Sargent as an expert, stating it believed Sargent could be of assistance.

¶ 20                     C. The Evidentiary Hearing on CR Realty’s Accounting
¶ 21       Thereafter, an evidentiary hearing on the reasonableness of CR Realty’s fees
       commenced. In the interest of brevity, we provide a brief overview of the evidence presented
       but only set forth in detail the evidence pertinent to the issues before us.

¶ 22                    1. Evidence Regarding the Work Completed at Concordia
¶ 23       CR Realty principal Josh Nadolna testified that he arrived at Concordia prior to the
       emergency receiver hearing, after receiving a call from corporation counsel for the City.
       Nadolna went into the steeple and discussed ideas regarding its removal with a city engineer
       and an engineer appointed for Concordia. Nadolna billed time for this meeting and for the
       emergency receiver hearing. He testified that in appointing CR Realty as receiver, the trial
       court did not require CR Realty to engage in a feasibility report or competitively bid for the
       project. He further testified that no cap was placed on the amount CR Realty could spend to
       perform the work, no restrictions were placed on the means by which CR Realty was to
       perform the work, and no form of accounting was required, other than the submission of
       Green’s itemized cost sheet.
¶ 24       Michael James Brough, the operating manager/owner of Green, testified that he did not
       provide a written estimate to CR Realty before the project because “[i]t would be impossible
       to bid a job that there is so many unforeseens on [sic].” Brough also testified that CR Realty
       did not provide him with a spending cap or budget. According to Brough, seven Green
       laborers, including himself, worked at Concordia on November 18. The laborers performed
       “shoring” or “bracing” on the steeple.
¶ 25       Nadolna recalled three Contractor’s Access laborers also being on-site on November 18
       to shore the exterior of the steeple. The invoice for Contractor’s Access shows that it charged
       CR Realty for “PORT TO PORT CHURCH STEEPLE EMERGENCY JOB.” The invoice
       indicated a three-man crew worked from 3:30 to 11 p.m. but did not contain any other details
       regarding the work that was performed. The trial court admitted into evidence a copy of a
       check showing CR Realty paid the Contractor’s Access invoice in full.
¶ 26       Nadolna, Bettiker, and CR Realty employee Ed White met with parishioners on
       November 18. Concordia member Ralph Krueger said Nadolna spoke to the parishioners for
       about an hour and a half, on and off. Nadolna testified the church members were
       uncooperative and vowed to call the newspapers to slander CR Realty.
¶ 27       Nadolna also spoke to LaGrange Crane and the Illinois Department of Transportation
       regarding the transportation of the crane. The LaGrange crane arrived to Concordia at around
       10 p.m. After going into the steeple, however, the crane operator elected not to perform the


                                                  -4-
       job. White testified the operator “got cold feet” and thought the steeple was going to fall
       apart. The LaGrange operator left around midnight. Nadolna subsequently met with Brough,
       White, Bettiker, and a City engineer to discuss other options for the steeple’s removal.
       Nadolna set up a meeting with Jay Mooncotch of Imperial, another crane company, for the
       next day.
¶ 28       White and Nadolna returned to the site on November 19 at approximately 6 or 6:30 a.m.
       Brough was also present. They waited in Brough’s car until Mooncotch arrived. When he
       arrived, Mooncotch confirmed that Imperial would perform the work. Nadolna testified he
       verbally approved Imperial’s proposal to Green. The Imperial cranes arrived at 2:30 p.m.
       Nadolna, Green, and the crane operators formulated a “[p]lan of action” to remove the
       steeple in two parts. At some point, CR Realty was also “made aware” that Concordia
       wanted to save the cross. The cross was removed before the steeple and transported to a
       nearby yard in a forklift.
¶ 29       According to CR Realty’s timesheet, the first piece of steeple was removed at
       approximately 1:00 a.m. Removal of each section of the steeple took “several hours.”
       Krueger testified the second portion of the steeple was removed at around 5 a.m.
¶ 30       Hickman testified the steeple was composed of copper dipped in lead and that somebody
       who valued the copper at $14,000 had offered to purchase the steeple from Krueger. Krueger
       testified that somebody from AVR Reclamation told him the copper in the steeple could be
       worth between $7000 and $15,000. Krueger did not ask Nadolna to preserve the steeple, but
       Krueger believed that somebody from Preservation Chicago did. Hickman testified
       somebody from the Chicago Preservation Society informed CR Realty that the steeple was a
       potential historical landmark. Krueger testified he told Brough and the demolition laborers
       that the steeple should be preserved. Hickman likewise testified Concordia congregants told
       the construction crew that the steeple should be preserved. However, after the steeple
       sections were removed, they were placed in the street, broken down, and placed in dumpsters
       on-site, which were continuously filled and removed throughout the project.
¶ 31       White testified that he worked a continuous 27-hour shift from November 19 through
       November 20. He did not recall taking any extended breaks during this shift; he only
       remembered taking a half-hour or 45-minute break to get food. Bettiker testified that he spent
       14 hours at the site on November 19. Brough testified that eight Green laborers, including
       him, were present on November 19.
¶ 32       On November 20 and November 21, Green laborers constructed a roof to cover the hole
       that remained after the steeple’s removal.
¶ 33       Following the project, Green submitted its invoice to CR Realty. The trial court admitted
       the invoice into evidence, along with checks showing CR Realty paid the invoice. The
       invoice breaks down each of Green’s laborer’s time into “straight time,” “over time,” and
       “double time.” Brough testified Green was required to use union laborers for the project, and
       union rules dictated what constituted “straight time,” “over time,” and “double time.”
       Green’s invoice also listed equipment fees, including an Imperial charge, and charges for
       overhead and profit.




                                                  -5-
¶ 34                               2. John Bradley Sargent’s Testimony2
¶ 35       Sargent found that $54,674 of the charges were unsubstantiated, including $3375 for
       Contractor’s Access, $34,489 for Green, $11,510 for CR Realty’s own fees, and $5301 for
       CR Realty’s third-party markup.
¶ 36       Sargent explained that in determining whether charges were substantiated, he was
       looking for “some sort of proof of costs incurred that it was there; invoicing, receipts,
       something.” In making his determination, Sargent used “the litmus” test of “what [he] would
       be willing to pay on this bill,” and “that is what’s substantiated, what’s supported.”
¶ 37       In preparing his memorandum, Sargent reviewed the documents attached to CR Realty’s
       motion for approval of accounting. After the motion in limine hearing, he received CR
       Realty’s supplement to accounting, which reinforced his finding that $54,674 of the charges
       were unsubstantiated.
¶ 38       Some of the numbers that Sargent used in his report differed from those shown in CR
       Realty’s expense register. For example, Sargent wrote in his report that CR Realty invoiced
       $102,634 for the amount it paid to Green and that it sought $18,878 for its own fees.
       However, CR Realty’s expense register shows it invoiced $102,556 for Green and sought
       $19,197.50 for its own fees. When confronted with these discrepancies, Sargent
       acknowledged he could have made a mistake; however, he believed a “high probability”
       existed that he reviewed a document with the same title that contained different data. Sargent
       was asked whether it was possible that the numbers in his report were wrong, and he
       responded, “I don’t believe so.” When questioned again whether it was “possible” that his
       numbers were incorrect, Sargent stated, “[a]nything is possible” and that he was “human”
       and “[e]verybody makes mistakes.” Sargent was shown the Green invoice, which showed
       that Green invoiced the same amount that was listed on CR Realty’s expense register.
       Sargent testified he had “more faith in [his] data than what [he was] seeing.”
¶ 39       Sargent found the entire amount billed for Contractor’s Access was unsubstantiated. He
       testified the invoice appeared to be for scaffolding because it said “Scaffold Solutions” at the
       top; however, the invoice neither showed a rental fee for equipment or charges for removal of
       scaffolding after the completion of the job, nor indicated with any specificity what
       Contractors Access did.
¶ 40       Sargent also found that $34,489 of Green’s fees were unsubstantiated. He deducted,
       inter alia, $2900 from the amount listed for Imperial and $6109 for the amount listed for
       Green’s labor. Both of these deductions were based on an assumption that when an Imperial
       or Green laborer arrived on the jobsite, he would charge the first eight hours he worked as
       straight time, then take an uncompensated 30-minute break, then charge overtime. Sargent
       acknowledged his calculation did not take into account Imperial’s billing policy, which was
       that hours worked between 7 a.m. and 3:30 p.m. were billed as straight time and that any
       time after 3:30 p.m. was billed as overtime. He acknowledged that Imperial’s invoice showed
       it billed straight time for the hours worked between 12:30 to 3:30 p.m., and billed overtime
       for the hours worked from 3:30 to 8:30 p.m. Sargent had no information to suggest the
       Imperial laborers actually took 30-minute breaks; however, he noted one laborer billed for 20
       straight hours and another billed for 15.5 straight hours.


          2
           The record does not contain Sargent’s testimony on direct examination.

                                                    -6-
¶ 41       Sargent was asked about the purported bid from Imperial to Green that was included in
       CR Realty’s supplemental accounting. This bid set forth the straight and overtime rates and
       hours of Imperial’s laborers. It was dated November 19, 2014, the same date that CR Realty
       filed its supplement. Affidavits from Nadolna and Bettiker, which were likewise submitted
       with CR Realty’s supplemental accounting, also erroneously used the date of November
       2014 instead of November 2013. The bid was not signed.
¶ 42       Sargent found the bid from Imperial to Green to be “highly unreliable.” He found the fact
       that the bid and Nadolna’s and Bettiker’s affidavits all erroneously used 2014 instead of 2013
       was highly indicative of three entities with the same economic interest operating in concert.
       Further, he testified, the bid was not signed. Based on the foregoing, Sargent opined the bid
       was not what was actually sent by Imperial to Green and was in fact “clearly created a year
       later.” Sargent acknowledged that the bid contained the same date as the filing of CR
       Realty’s supplemental accounting. Counsel for CR Realty asked Sargent whether it was
       possible that the bid contained a field date that automatically updated to the date on which
       the file was opened. Sargent responded, “Anything is possible.”
¶ 43       Sargent also observed that the bid from Imperial to Green was addressed to “Michael
       Green,” instead of Michael Brough. Imperial’s invoice was sent to “Mike Buff.” Counsel for
       CR Realty asked Sargent “[i]f I said that his name was Michael Brough, B-r-o-u-g-h, would
       that explain why the invoice is issued to a Mike Buff, B-u-f-f, possibly?” Sargent responded,
       “Anything is possible.” When asked to acknowledge that Brough and Buff sounded familiar,
       Sargent said he “would be speculating as to an explanation.” Counsel asked Sargent, “It
       doesn’t affect your opinion as to the reliability of the invoice or the bid that somebody’s last
       name was either put in wrong or misspelled, correct?” Brough responded that the name
       “Buff” could be interpreted as a nickname, which would “possibly” be “indicative” of “the
       closeness of the relationship” between Imperial and Green.
¶ 44       When asked about Statement of Auditing Standard No. 106, Sargent testified that he was
       “citing to it” but was “not sure if” he was “relying on it.” He clarified that he was “talking
       more about the overarching principles of sufficiency of evidence and professional
       skepticism.” Sargent agreed that, based on Statement of Auditing Standard No. 106, his duty
       was to obtain other audit evidence beyond simply the accounting before rendering an audit
       opinion. Sargent did not attempt to interview Nadolna, CR Realty’s accountant, or the
       outside vendors. He could not recall the type of outside research he performed but he
       “certainly looked at the evidence [the outside vendors] submitted.” He did not attempt to
       gather any outside audit evidence because it “was outside of [the] scope of what [he] was
       asked to do.” He explained that he was asked to review the documents that were provided by
       the receiver. He clarified that as an auditor, the scope of his work is to render an opinion on
       the reliability of financial statements, but his work on this case was “a very different
       exercise.” Later, he testified that he was not performing an audit; he was “performing expert
       testimony in a forensic review.”
¶ 45       Sargent reduced CR Realty’s $5301 markup to $0 because he believed the invoices
       already contained “a substantial markup.”

¶ 46                 D. The Trial Court’s Ruling on the Initial Accounting Motion
¶ 47       In May 2015, the trial court issued its ruling on CR Realty’s accounting motion. In doing
       so, the court emphasized that although it would not be “going to go line down like an

                                                  -7-
       accountant in [its] ruling,” it had considered the totality of the evidence in reaching its
       decision. The court stated that it found Concordia’s witnesses’ testimony to be “honest and
       forthright and, furthermore, their demeanor excellent.” By contrast, the court found that CR
       Realty’s witnesses provided testimony that was “contradictory, inconsistent and evasive.”
       The court also found that, aside from White, the demeanor of CR Realty’s witnesses was
       “poor at best.”
¶ 48       The court found that the Contractor’s Access amount was unreasonable by $1300, the
       Green entry was unreasonable by $21,537, the 5% third-party markup was unreasonable by
       $2650, and CR Realty’s fees were unreasonable by $9413.75. Accordingly, the court
       subtracted $34,900.75 from the amount CR Realty requested and approved an award of
       $97,108.92.3

¶ 49              E. The Court’s Ruling on CR Realty’s Motion for Final Accounting
¶ 50       Thereafter, CR Realty filed a motion for approval of final accounting for the period from
       December 12, 2013, through May 21, 2015. In the motion, CR Realty sought $8715 in fees
       and $52,375.05 in attorney fees and costs incurred during this time period, for a total of
       $61,090.05.
¶ 51       In June 2015, the trial court denied CR Realty’s second accounting motion, finding
       attorney fees were not statutorily authorized and the parties did not contractually agree to
       them. The court discharged CR Realty nunc pro tunc to the date of the case’s dismissal, May
       22, 2015.
¶ 52       This appeal followed.

¶ 53                                          II. ANALYSIS
¶ 54        On appeal, CR Realty argues that (1) the trial court erred by reviewing its “hard costs”
       under an ex post facto “reasonableness” standard and by holding an evidentiary hearing as to
       its accounting; (2) the court erred by denying CR Realty’s motion in limine; (3) the evidence
       did not support the court’s reduction to CR Realty’s accounting; and (4) the court erred by
       summarily denying CR Realty’s motion for approval of final accounting. We address CR
       Realty’s arguments in turn.

¶ 55              A. The Trial Court’s Decision to Hold an Evidentiary Hearing on the
                    “Reasonableness” of CR Realty’s “Hard Costs” and “Soft Costs”
¶ 56       CR Realty argues the trial court erred by applying an ex post facto “reasonableness”
       standard to review and reduce CR Realty’s “hard costs,” and that the court erred by holding
       an evidentiary hearing on the reasonableness of any of CR Realty’s fees. “The test for
       determining whether an award of receiver’s fees is excessive is whether there has been a
       clear abuse of discretion.” Plote, Inc. v. Minnesota Alden Corp., 95 Ill. App. 3d 5, 7 (1981).
       However, to the extent one of CR Realty’s arguments is that the court employed the incorrect
       legal test to review its “hard costs,” we review that issue de novo. See Reliable Fire
       Equipment Co. v. Arredondo, 2011 IL 111871, ¶ 13 (the issue of whether the court applied

          3
           Because the property had been brought into compliance by CR Realty, the City dismissed its first
       amended complaint.

                                                    -8-
       the correct legal test to the evidence presented was a question of law, for which the standard
       of review was de novo).
¶ 57       Section 11-31-2(a) of the Code provides that “[i]f the appropriate official of any
       municipality determines, upon due investigation, that any building or structure therein fails to
       conform to the minimum standards of health and safety as set forth in the applicable
       ordinances of such municipality, and the owner or owners of such building or structure fails,
       after due notice, to cause such property so to conform, the municipality may make
       application to the circuit court for an injunction requiring compliance with such ordinances
       or for such other order as the court may deem necessary or appropriate to secure such
       compliance.” 65 ILCS 5/11-31-2(a) (West 2012). If the court appoints a receiver to bring the
       building or structure into compliance, the court may “authorize the receiver to recover the
       cost of such maintenance, repair and rehabilitation by the issuance and sale of notes or
       receiver’s certificates bearing such interest as the court may fix.” 65 ILCS 5/11-31-2(a)
       (West 2012).
¶ 58       In Plote, the court set forth the following framework to be employed when a receiver
       requests fees:
               “A petitioner who requests an award of fees must submit enough evidence on the
               reasonableness of the fees to permit the trial court to make a reasoned decision based
               on the applicable law. *** This does not mean that there must be an evidentiary
               hearing on every petition for fees. In the typical case, where a petition for fees is
               supported by a time sheet which details the receiver’s activities, and which shows
               other factors relevant to an award of fees, this can be sufficient to establish that the
               fees requested are reasonable. [Citation.] After sufficient evidence of reasonableness
               is presented, the burden shifts to the respondent to show that the fees are not
               reasonable.” Plote, 95 Ill. App. 3d at 7.
¶ 59       The receiver in Plote, who was appointed during a mortgage foreclosure action, filed a
       petition seeking fees but did not attach any activity reports to the petition. Id. at 6-7. The
       appellate court found the receiver failed to submit sufficient evidence to show his fees were
       reasonable. Id. at 8. Accordingly, the court reversed the award of the receiver’s fees and
       remanded to allow the receiver an opportunity to present sufficient supporting evidence. Id.
       The receiver’s petition also requested over $5000 in fees for the receiver’s accountants,
       which the accountants purportedly incurred in preparing the final report. Id. at 6. The petition
       identified the work for which the accountant’s fees were requested and included, as an
       attachment, the accounting firm’s bill, which listed the employees who worked on the project
       and their hourly rates and time totals. Id. at 8. The Plote court found “the request for
       accountants’ fees was sufficiently supported by evidence of reasonableness,” as it showed
       that five employees, charging an average of about $40 an hour, spent more than 200 hours
       preparing the final report. Id. Accordingly, the appellate court concluded that sufficient
       evidence was presented from which it could determine the trial court did not abuse its
       discretion by awarding the accountants’ fees. Id. Further, the Plote court stated, because the
       appellants presented no evidence to show the rates charged or hours expended were
       unreasonable, nothing in the record existed to rebut the trial court’s conclusion that the
       accountants’ fees were reasonable. Id. Subsequent to Plote, the court employed the
       burden-shifting “reasonableness” framework in Brackett v. Sedlacek, 116 Ill. App. 3d 978,
       979-82 (1983), where the trial court ordered the dissolution of a corporation and appointed a

                                                  -9-
       receiver for the corporation, and the receiver and his attorney later filed motions for payment
       of fees. Id.
¶ 60        CR Realty argues the burden-shifting “reasonableness” framework in Plote and Brackett
       applies only to a receiver’s “soft costs,” or its professional fees, including the fees of its
       litigating attorneys and accountants. According to CR Realty, this burden-shifting
       “reasonableness” test has never been applied to deny a receiver the reimbursement of its
       “hard costs” or its actual, out-of-pocket expenditures made in the performance of its
       receivership duties. CR Realty posits that “courts have long reviewed the fees of [a]
       receiver’s professional agents as part of and with the same scrutiny as the receiver’s own
       fees” and maintains that it is customary for a receiver to wait to pay its accountants and
       attorneys until the court approves their invoices. However, CR Realty argues, receivers must
       sometimes “pay market price on market terms” for goods and services from other third-party
       vendors and then seek reimbursement later. CR Realty claims that Plote and Brackett should
       not apply to a receiver’s request for reimbursement for these expenditures; instead, CR
       Realty argues, the receiver should only have to present proof that it paid the third-party
       invoices. CR Realty also maintains that allowing courts to consider the “reasonableness” of a
       receiver’s “hard costs” will “guarantee that no capable, independent, private party” will
       undertake the performance of emergency receiver jobs.
¶ 61        We find that the trial court did not err by considering the “reasonableness” of CR
       Realty’s “hard costs” according to the framework set forth in Plote and Brackett. Neither
       Plote nor Brackett stated or implied that the “reasonableness” burden-shifting test should
       apply only to a receiver’s own fees or the fees of its lawyers and accountants but not the
       receiver’s other expenditures. None of the authority on which CR Realty relies warrants a
       finding that, with receiver’s fees, courts should draw a distinction between a receiver’s “hard
       costs” and “soft costs.” We do not find CR Realty’s rationale persuasive as to why such a
       distinction should be made. If the court were unable to consider the “reasonableness” of a
       receiver’s costs, the receiver would have little incentive to ensure its expenditures to third
       parties were reasonable, as it could simply seek reimbursement for any amount it paid. We
       note that CR Realty suggests that the court could still consider the reasonableness of
       third-party invoices in the event that “compelling evidence” was presented “that the charges
       are fraudulent or grossly inflated or that the receiver did not perform the court order.” Yet,
       CR Realty does not articulate how the “compelling evidence” standard would be met. As
       Concordia points out, in this case, CR Realty’s own timesheets showed that White billed 27
       hours on November 19; such evidence, on its face, could certainly raise a question as to
       whether CR Realty’s charges or the third-party charges of the entities CR Realty employed
       were “fraudulent or grossly inflated.”
¶ 62        CR Realty also argues that the trial court did not apply a “reasonableness” standard but
       instead employed a more scrutinizing “thorough substantiation” test. CR Realty relies on
       certain comments the court made during Sargent’s cross-examination to argue the court’s test
       was whether CR Realty’s charges were “documented to Concordia’s satisfaction (or to the
       satisfaction of Mr. Sargent).” We are not persuaded. Although Sargent found approximately
       $54,000 of CR Realty’s fees were unsubstantiated, the court only reduced CR Realty’s fees
       by approximately $34,000; clearly, then, the court was not allowing reimbursement only for
       those charges Sargent found sufficiently documented. CR Realty also posits that if the court
       concluded CR Realty’s fees were unreasonable because they were not properly supported,


                                                 - 10 -
       the court should have simply identified the areas of deficiency and directed CR Realty to
       supplement its accounting. In support thereof, CR Realty cites Plote, in which the court
       remanded the case for the receiver to have the opportunity to present sufficient supporting
       evidence. See Plote, 95 Ill. App. 3d at 8. However, Plote does not stand for the proposition
       that the court was required to allow CR Realty to present additional evidence, particularly
       where CR Realty had already filed a supplemental accounting motion in response to
       Sargent’s report finding several charges unsubstantiated. In sum, the trial court properly
       applied the Plote burden-shifting framework to consider the reasonableness of CR Realty’s
       expenditures to third parties.
¶ 63        CR Realty next argues that the trial court abused its discretion by holding an evidentiary
       hearing on its fees before Concordia satisfied its burden of showing those fees were
       unreasonable. See id. at 7 (after a receiver submits enough evidence on the reasonableness of
       its fees, “the burden shifts to the respondent to show that the fees are not reasonable”). CR
       Realty argues that Concordia failed to meet its burden because it did not file a response to
       CR Realty’s accounting. Further, CR Realty contends, Concordia’s unfiled “Motion for
       Reduction of Damages” simply raised questions about CR Realty’s accounting and was
       therefore insufficient to show CR Realty’s fees were unreasonable.
¶ 64        We find no error in the trial court’s decision to hold an evidentiary hearing on the
       reasonableness of CR Realty’s fees. First, as to CR Realty’s argument that Concordia never
       filed its “Motion for Reduction of Damages,” we note that CR Realty proceeded in the trial
       court as if Concordia did file that motion. In October 2014, CR Realty filed a reply in support
       of its motion for approval of accounting in which it represented that “on or about July 23,
       2014” Concordia submitted a “ ‘Motion for Reduction of Damages’ ” (Objections). CR
       Realty then qualified its statement with a footnote in which it explained it could not “be
       certain when exactly the Objections were filed, if at all, as the tendered copy contained no
       file stamp and was not accompanied by a notice of filing, notice of motion or certificate of
       service.” The rest of CR Realty’s reply was devoted to arguing the merits of Concordia’s
       objections. When the trial court asked Concordia at a later hearing whether its objections had
       been noted in writing, CR Realty did not indicate to the court that Concordia’s objections
       were unfiled, nor did it object when counsel for Concordia responded, “Yes, [Y]our Honor.”
       The record shows that CR Realty, Concordia, and the court all proceeded in a manner as if
       Concordia had filed its objections. Under these circumstances, it would be unfair to now
       allow CR Realty to challenge the court’s evidentiary hearing on the basis that Concordia’s
       objections were unfiled. See Fleming v. Moswin, 2012 IL App (1st) 103475-B, ¶ 92 (“[u]nder
       the doctrine of invited error, a party may not request to proceed in one manner and then later
       contend on appeal that the course of action was in error” (internal quotation marks omitted)).
¶ 65        Further, CR Realty’s argument that it was “actually prejudiced and ambushed at trial” by
       Concordia’s alleged failure to file the accounting is unpersuasive. CR Realty notes that
       during its cross-examination of Sargent, Sargent referred to an attachment to his report that
       counsel for CR Realty and the court did not have. CR Realty argues that although its attorney
       was then provided with the document, counsel was forced to continue with his
       cross-examination “without more than a few minutes to prepare.” However, CR Realty did
       not object to continuing with its cross-examination on that basis or ask the court for
       additional time to review the document. Accordingly, it is disingenuous for CR Realty to
       now claim it suffered prejudice.


                                                 - 11 -
¶ 66       We also disagree with CR Realty’s contention that, even taking into account the “Motion
       for Reduction of Damages,” the trial court erred by holding an evidentiary hearing on the
       reasonableness of CR Realty’s accounting. CR Realty argues that, at most, Sargent’s report
       “simply raised questions about [CR Realty]’s accounting” and that because the purpose of
       Plote is to determine whether an evidentiary hearing is even necessary, the court erred by
       allowing Concordia to attempt to meet its burden of showing the fees were unreasonable
       through live witness testimony. We disagree. In Plote, the court stated that an evidentiary
       hearing on a fee petition is not always necessary and that when a receiver presents prima
       facie evidence of the reasonableness of its fee request, the burden shifts to the respondent to
       show the fees are unreasonable. Plote, 95 Ill. App. 3d at 7. However, Plote did not state that a
       respondent must meet its burden before it is entitled to an evidentiary hearing. Here, the trial
       court had the authority to hold an evidentiary hearing especially where some of the entries in
       CR Realty’s accounting were questionable on their face, such as White’s entry reflecting that
       he worked 27 hours in one day, and where Concordia submitted a report by an accountant
       detailing the charges that he found to be unsubstantiated.

¶ 67                    B. The Trial Court’s Denial of CR Realty’s Motion in Limine
¶ 68        CR Realty next claims that the trial court committed reversible error by denying its
       motion in limine to bar Sargent’s testimony. CR Realty argues that (1) Sargent’s opinion
       testimony was inadmissible because he did not use specialized knowledge to assist the court;
       (2) his testimony should have been excluded as incompetent where he denied reviewing CR
       Realty’s accounting and listed different amounts in his report than those listed on CR
       Realty’s expense register; and (3) his opinion testimony should have been excluded because
       it was based on assumed facts that were either unproven or affirmatively disproven.
¶ 69        Initially, Concordia responds that we lack jurisdiction to consider the trial court’s denial
       of CR Realty’s motion in limine. In its notice of appeal, CR Realty did not specify it was
       appealing the court’s December 5, 2014, order in which the court denied the motion
       in limine. Instead, CR Realty specified that it was appealing the trial court’s orders dated
       June 4, 2015; May 22, 2015; and November 3, 2014, “amongst other orders entered in this
       matter.” Concordia also argues that CR Realty did not include a copy of the transcript pages
       from the motion in limine hearing in its appendix, in violation of Illinois Supreme Court Rule
       342(a) (eff. Jan. 1, 2005).
¶ 70        Pursuant to Illinois Supreme Court Rule 303(b)(2) (eff. Jan. 1, 2015), our court has
       jurisdiction only to review the judgments or parts of judgments specified in or inferred from
       the notice of appeal. Fitch v. McDermott, Will & Emery, LLP, 401 Ill. App. 3d 1006, 1014
       (2010). However, a notice of appeal will be deemed to include an unspecified interlocutory
       order where that order was a step in the procedural progression leading to the judgment
       specified in the notice of appeal. CitiMortgage, Inc. v. Hoeft, 2015 IL App (1st) 150459, ¶ 8.
¶ 71        Here, one of the judgments specified in CR Realty’s notice of appeal was the trial court’s
       May 2015 order, granting in part and denying in part CR Realty’s motion for approval of
       accounting. The court issued the May 2015 order based on the totality of the evidence
       presented at the evidentiary hearing, which included Sargent’s testimony. Accordingly, the
       court’s ruling on the motion in limine was a step in the procedural progression leading to the
       May 2015 order. Further, while Concordia alleges CR Realty violated Rule 342(a), violation
       of that rule “does not divest this court of jurisdiction.” Zadrozny v. City Colleges of Chicago,

                                                  - 12 -
       220 Ill. App. 3d 290, 293 (1991). Accordingly, we have jurisdiction to review the court’s
       denial of CR Realty’s motion in limine.
¶ 72        We turn to the merits of CR Realty’s arguments. Illinois Rule of Evidence 702 (eff. Jan.
       1, 2011), provides that “[i]f scientific, technical, or other specialized knowledge will assist
       the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified
       as an expert by knowledge, skill, experience, training, or education, may testify thereto in the
       form of an opinion or otherwise.” Therefore, “[a] witness will be allowed to testify as an
       expert if his experience and qualifications provide him with knowledge that is not common to
       the layperson and where such testimony will aid the trier of fact.” Colella v. JMS Trucking
       Co. of Illinois, Inc., 403 Ill. App. 3d 82, 90 (2010). An expert’s opinions are subject to the
       fundamental requirement that they have some evidentiary basis. Davis v. Kraff, 405 Ill. App.
       3d 20, 34 (2010). Accordingly, “[w]hen the opinion of an expert is totally lacking in factual
       support it is nothing more than conjecture and guess and should not be admitted as
       evidence.” (Internal quotation marks omitted.) Id.
¶ 73        The decision of whether to admit expert testimony is within the sound discretion of the
       trial court and will not be reversed absent an abuse of discretion. Bangaly v. Baggiani, 2014
       IL App (1st) 123760, ¶ 157; see also Taylor v. County of Cook, 2011 IL App (1st) 093085,
       ¶ 23 (a trial court’s evidentiary rulings as to the admissibility of testimony and on a motion
       in limine are reviewed for an abuse of discretion). “A circuit court abuses its discretion when
       its ruling ‘is arbitrary, fanciful, unreasonable, or where no reasonable person would take the
       view adopted by the trial court.’ ” Taylor, 2011 IL App (1st) 093085, ¶ 23 (quoting People v.
       Caffey, 205 Ill. 2d 52, 89 (2001)).
¶ 74        First, we reject CR Realty’s argument that Sargent’s testimony could not have assisted
       the court because Sargent was not using “specialized knowledge” to form his opinion. It was
       for the trial court, not our court, to determine whether Sargent’s testimony would be of
       assistance. As CR Realty points out, Sargent testified he was performing “simple math” and
       using “common sense and that he did not perform an audit in this case. Nonetheless, Sargent
       also testified that in reviewing the documents, he employed generally accepted accounting
       principles regarding sufficiency of the evidence and professional skepticism. He explained
       that in determining whether charges were substantiated, he was looking for “some sort of
       proof of costs incurred that it was there; invoicing, receipts, something.” He used “the
       litmus” test of “what [he] would be willing to pay on this bill,” and “that is what’s
       substantiated, what’s supported.” Given Sargent’s background as an accountant and his
       knowledge of generally accepted accounting principles, the trial court could reasonably have
       found Sargent could use his specialized knowledge to assist the court in determining the
       reasonableness of CR Realty’s fees, even though Sargent did not perform an audit in this case
       and employed “simple math” and “common sense.” Further, while CR Realty posits that
       Sargent’s opinions about the ultimate issues in this case improperly invaded the province of
       the trier of fact, “[i]t is well settled that an expert may opine on an ultimate fact or issue as
       long as the other requirements for the expert testimony are met.” Lorenz v. Pledge, 2014 IL
       App (3d) 130137, ¶ 27. Such testimony does not impermissibly intrude on the fact finder’s
       role because the trier of fact is free to reject the expert’s conclusion. Zavala v. Powermatic,
       Inc., 167 Ill. 2d 542, 545 (1995). In this regard, we note the court did apparently reject part of
       Sargent’s opinions, given that the court reduced CR Realty’s fees by approximately $20,000
       less than the amount listed in Sargent’s report.


                                                   - 13 -
¶ 75        Equally meritless is CR Realty’s claim that the trial court allowed Sargent to provide
       opinion testimony as to the credibility of witnesses with whom he had never spoken. CR
       Realty points to Sargent’s testimony that (1) Green was not independent because it had an
       economic relationship with CR Realty and (2) Imperial and Green had a close relationship
       because the Imperial invoice misspelled Brough’s name as “Buff.” First, we note, counsel for
       CR Realty solicited this testimony during his cross-examination of Sargent. See Fleming,
       2012 IL App (1st) 103475-B, ¶ 92 (the doctrine of invited error precludes a party from
       requesting to proceed in one manner and then later contending on appeal that the course of
       action was in error). Further, we perceive this testimony as Sargent explaining why he did
       not find certain documents substantiated CR Realty’s fees, not Sargent testifying as to
       whether other witnesses were credible.
¶ 76        CR Realty next posits that Sargent’s testimony should have been excluded as
       incompetent. CR Realty observes that Sargent’s report contained different numbers than CR
       Realty’s expense register and that, when confronted with these discrepancies, Sargent
       testified he had more faith in his own data than the numbers on Green’s invoice and that he
       must have reviewed a different document. According to CR Realty, Sargent’s refusal to
       admit his errors “and his insistence on a conspiracy theory that a different document
       containing different data was switched with the document that he reviewed” made Sargent’s
       testimony incompetent and inadmissible. We disagree. Sargent did not insist on a
       “conspiracy theory” or that an “intentional deception” had been played on him, as CR Realty
       posits. Further, it is for the trier of fact to determine the credibility of witnesses, resolve
       conflicts in the evidence, and determine the weight to be given to the witness testimony.
       Career Concepts, Inc. v. Synergy, Inc., 372 Ill. App. 3d 395, 405 (2007). The same rules of
       weight and credibility that are applicable to other witnesses are used to judge expert
       testimony. Jones v. Police Board, 297 Ill. App. 3d 922, 933 (1998). It was for the trial court
       to judge Sargent’s credibility and the weight of his findings in light of his testimony that he
       did not review the accounting CR Realty filed.
¶ 77        Finally, we find unpersuasive CR Realty’s argument that several of Sargent’s opinions
       should have been excluded because they were based either entirely on conjecture or were
       affirmatively disproven by the record. In particular, CR Realty posits (1) Sargent found the
       Contractor’s Access invoice was insufficient substantiation because he assumed the invoice
       was for scaffolding, when CR Realty’s evidence showed it was for shoring; (2) Sargent made
       deductions to Imperial’s and Green’s labor charges based on his assumptions, which were
       ultimately disproven, regarding when straight time and overtime should have been billed; (3)
       Sargent discounted the “independent relationship” between Green and CR Realty when he
       stated that Green had an economic relationship and interest in the outcome of the case; and
       (4) Sargent rendered an opinion as to the “bias and possible collusive intent” between
       Nadolna, Bettiker, and Imperial, based on the Imperial “bid” and Bettiker’s and Nadolna’s
       affidavits all incorrectly using the year “2014” instead of “2013.” CR Realty posits that
       because Concordia failed to prove up any of the assumptions underlying these opinions,
       Sargent’s “unproven and speculative conclusions and opinions must be stricken.”
¶ 78        CR Realty’s challenges to Sargent’s testimony do not warrant reversal. First, although the
       factual bases for some of Sargent’s findings were ultimately called into question, this went to
       the weight of Sargent’s testimony rather than its admissibility. See Petraski v. Thedos, 382
       Ill. App. 3d 22, 31 (2008) (“The factual basis for an expert’s opinion generally does not


                                                 - 14 -
       affect his standing as an expert; it is for the [trier of fact] to determine the weight of the
       opinion.”). The trial court allowed CR Realty to expose any weaknesses in Sargent’s
       testimony during its cross-examination of Sargent. Further, even assuming, arguendo, that
       portions of Sargent’s testimony were speculative or completely lacking in factual support, we
       presume a trial court considers only competent evidence (Chicago City Bank & Trust Co. v.
       Ceres Terminals, Inc., 93 Ill. App. 3d 623, 631 (1981)), and there is no evidence to suggest
       the court relied on the testimony that CR Realty challenges. Thus, we find no cause for
       reversal of the court’s denial of CR Realty’s motion in limine.

¶ 79                               C. The Trial Court’s Reduction in Fees
¶ 80       CR Realty next challenges each of the trial court’s reductions to its motion for approval
       of accounting. The court provided the following breakdown of its reductions: $1300 for the
       Contractor’s Access amount; $21,537 for the Green amount; $9413.75 for CR Realty’s fees;
       and $2650 for the third-party markup fee. The court did not detail the specific basis for each
       of its reductions, instead stating it had considered the totality of the evidence. It also
       indicated it found Concordia’s witnesses presented “honest and forthright” testimony and had
       “excellent” demeanors, while it found CR Realty’s witnesses presented “contradictory,
       inconsistent and evasive” testimony. The court stated that aside from the demeanor of Ed
       White, the demeanor of all of CR Realty’s witnesses was “poor at best.”
¶ 81       The parties agree that we should review the trial court’s judgment under the manifest
       weight of the evidence standard. See Bazydlo v. Volant, 164 Ill. 2d 207, 215 (1995) (where
       testimony is conflicting in a bench trial, the trial court’s findings will not be disturbed unless
       they are against the manifest weight of the evidence). Pursuant to this standard, reversal is
       warranted only where “an opposite conclusion is apparent or when findings appear to be
       unreasonable, arbitrary, or not based on evidence.” Id. However, we note that in Plote, the
       court stated that “[t]he test for determining whether an award of receiver’s fees is excessive
       is whether there has been a clear abuse of discretion.” Plote, 95 Ill. App. 3d at 7; see also
       Brackett, 116 Ill. App. 3d at 981 (citing the standard set forth in Plote). Plote and Brackett
       thus suggest an abuse of discretion standard applies when considering the propriety of a
       court’s award of receiver’s fees. Ultimately, we need not resolve which standard applies, as
       under either standard, we must reverse.
¶ 82       The record in this case shows the trial court made specific calculations as to each
       “category” for which CR Realty had requested fees, demonstrating the court clearly engaged
       in a thoughtful and detailed analysis of the evidence. Yet, the court failed to articulate its
       rationale for reducing CR Realty’s fees. As a result, our ability to analyze whether the court’s
       decision was manifestly erroneous or an abuse of discretion is severely hindered. Under these
       circumstances, we find the proper course of action is to remand to the trial court for the court
       to specifically state its reasons for each of its reductions to CR Realty’s receiver’s fees. See,
       e.g., Richardson v. Haddon, 375 Ill. App. 3d 312, 316 (2007) (remanding where the trial
       court failed to provide an objective basis for its drastic reduction to fees sought in an attorney
       fee petition).

¶ 83          D. The Court’s Denial of CR Realty’s Motion for Approval of Final Accounting
¶ 84      Finally, CR Realty argues the trial court erred by denying its motion for final accounting
       in which sought its costs and expenses, including attorney fees, from December 18, 2013,

                                                   - 15 -
       through May 22, 2015. The majority of these expenses were attorney fees and costs, as well
       as CR Realty’s own professional fees spent preparing reports for the court and appearing
       before the court in this matter. CR Realty posits the court erred by denying its motion
       without applying the Plote and Brackett burden-shifting framework to consider the
       reasonableness of its fees. We agree.
¶ 85        The trial court denied CR Realty’s petition on the basis that attorney fees were not
       statutorily authorized and the parties did not contractually agree to them. In doing so, the
       court appeared to be following the “American Rule,” pursuant to which a party is responsible
       for his own attorney fees, and a successful litigant generally may not recover attorney fees
       absent statutory or contractual authorization. Geisler v. Everest National Insurance Co., 2012
       IL App (1st) 103834, ¶ 86. However, CR Realty was not one of the parties in the litigation
       between the City of Chicago and Concordia; instead, it was the receiver. Our court has
       recognized that “the accepted practice” is to regard “attorney’s fees as more properly a part
       of the receiver’s own fees.” Rosenblatt v. Michigan Avenue National Bank, 70 Ill. App. 3d
       1039, 1044 (1979). Moreover, although a substantial portion of CR Realty’s attorney fees
       were incurred litigating its own motion for approval of accounting, in Wright v. Matters, 220
       Ill. App. 131, 146 (1920), our court found that attorney fees could be awarded for the time an
       attorney spent defending a receiver’s report before a master. More recently, the court in
       Rosenblatt found that attorney fees could be awarded for costs incurred by an attorney in
       securing and enforcing a judgment for receiver’s fees, even though the receiver had been
       discharged. Rosenblatt, 70 Ill. App. 3d at 1044-45.
¶ 86        Nonetheless, Concordia argues that because CR Realty was statutorily appointed as a
       receiver pursuant to section 11-31-2(a) of the Code, we must strictly construe the
       receivership in accordance with section 11-31-2(a), which does not include the words
       “attorneys’ fees.” Concordia posits that the absence of “attorney’s fees” language in section
       11-31-2(a) is particularly significant because another section of the statute, section
       11-31-1(a), does contain an attorney fees provision. See 65 ILCS 5/11-31-1(a) (West 2012).
       Concordia’s argument is unpersuasive because our supreme court has explained that the trial
       court’s power to appoint a receiver does not derive from section 11-31-2 of the Code but
       from the court’s inherent equitable power. See Community Renewal Foundation, Inc. v.
       Chicago Title & Trust Co., 44 Ill. 2d 284, 290 (1970) (“a reading of section 11-31-2 ***
       discloses no provision for the appointment of a receiver under the statute. The legislature
       recognized the inherent power of a court of equity to appoint a receiver and from this
       inferentially stated that a court of equity could reasonably find the appointment of a receiver
       appropriate in a situation *** where property has become unfit for use and dangerous
       because of continuing building code violations.”).
¶ 87        Concordia posits, in the alternative, that the trial court did award CR Realty the fees it
       incurred in connection with the receivership work, as CR Realty completed its court-ordered
       work on November 21, 2013. However, a receiver’s “duty to the court ceases only with the
       receiver’s discharge” (Robinson v. Ruprecht, 147 Ill. App. 646, 653 (1909)), and CR Realty
       was not discharged until May 22, 2015.
¶ 88        Based on the foregoing, we reverse the trial court’s order denying CR Realty’s motion for
       final accounting and remand with directions for the court to apply the Plote burden-shifting
       framework to determine the reasonableness of the fees sought in CR Realty’s motion for final
       accounting. We note CR Realty has requested, in its reply brief, that it be reinstated as

                                                 - 16 -
       receiver for the limited purpose of concluding the accounting. However, CR Realty can raise
       this request in the trial court, and we leave it to the trial judge to rule on CR Realty’s request.

¶ 89                                      III. CONCLUSION
¶ 90       For the reasons stated, we affirm the trial court’s judgment in part, reverse in part, and
       remand with directions to (1) specify the bases for the court’s reduction to CR Realty’s
       receiver’s fees and (2) apply the Plote burden-shifting framework to CR Realty’s motion for
       final accounting and determine the reasonableness of the fees requested in that motion.

¶ 91      Affirmed in part, reversed in part; cause remanded with directions.




                                                   - 17 -